 Case 17-11389        Doc 191      Filed 11/15/19 Entered 11/15/19 10:24:09                Desc Main
                                    Document     Page 1 of 1


                                   United States Bankruptcy Court
                                   DISTRICT OF MASSACHUSETTS

In re:
         Natalie Leonie Wedderburn,                                   Case No. 17-11389
                                                 Debtor              Chapter 13


            DEBTOR’S APPLICATION TO EMPLOY SPECIAL COUNSEL NUNC PRO TUNC

Now comes the debtor, Natalie Leonie Wedderburn, by and through her attorney of record, Melissa
A. Conner, and respectfully requests an order authorizing, nunc pro tunc, the employment of
Attorney John Arnold of Newlin Law as special counsel.

In support of this Application, the Debtor respectfully states:

    1. This case was commenced by the filing of a Chapter 13 petition with the Clerk of this court
        on April 18, 2017.

    2. On or about February 1, 2019, While Debtor was in Orlando, Florida, Debtor was involved
        in an automobile accident and sustained injuries, which required the services of a personal
        injury attorney.

    3. Debtor was in need of professional services to address a personal injury claim that accrued
        from the February 1, 2019 injury.

    4. Debtor selected Attorney John Arnold of Newlin Law because of his experience in these
        matters, and the Debtor believed that Attorney Arnold is well qualified to assist her in this
        case.

    5. The duties and responsibilities of Attorney John Arnold were as follows:
           a. Representation of the Debtor in all aspects of the personal injury action described
               above.

    6. Attorney John Newlin’s usual place of business is 7335 W. Sand Lake Road, Suite 300,
        Orlando, FL 32819.

    7. To the best of the debtor’s knowledge Attorney John Arnold of Newlin Law has no
        connection with the creditors of the estate, any other party in interest or their respective
        attorneys and accountants.

    8. In connection with the settlement, Debtor employed Attorney John Arnold at the following
        compensation for services performed: 33.34% of the gross amount collected plus reasonable
        out-of-pocket expenses.

    9. The Affidavit of Attorney Arnold is submitted in support of this Application.
